IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 229 MAL 2022
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 MARCUS WOMACK,                                :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2022, the Petition for Allowance of Appeal

is is GRANTED. The issue, as stated by Petitioner, is:


             Does Rule 600 run from the first or second criminal complaint
             when the first complaint is still pending against a defendant
             who is in pretrial detention and the second complaint is
             premised on grand jury proceedings that subsumed the case
             underlying the first complaint?